GIEGERICH, J.
The action is brought to recover the balance due for printing certain advertising bills of a play. Part of them were received and paid for by the defendant at various times from 1904 to 1909. The balance is in the hands of the plaintiff subject to the defendant’s order. When the printing was ordered, no time was stated with- ' in which it was to be used and paid for, and for this reason the defendant moved to dismiss the complaint; and this is the sole ground urged on this appeal.
The rule is that, when a contract specifies no time of payment and no time for delivery, payment is due as soon as the one contracting to furnish the goods has them completed and ready for delivery. Smack v. Cathedral of the Incarnation, 31 App. Div. 559, 52 N. Y. Supp. 168.
The judgment should be affirmed, with costs.
GOFF, J., concurs.